DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Claims 31-48 are pending in the present application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/361,725, 13/177,098 and 13/973,516, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant claims state that the anti-biofouling structure comprises a flexible, water-permeable covering material.  Prior-filed applications 61/361,725, 13/177,098 and 13/973,516 do not recite the term “water-permeable”.  The ‘098 and ‘516 applications state that the anti-biofouling structure may comprise a lattice-like or fenestrate arrangement or be in the form of a mesh, wherein the spacing between the horizontal and vertical elements may be significant or it can be decreased in order to form a tightly knit, weaved pattern with little or no spacing in between.  However, the prior-filed applications do not state that the structure is water-permeable.  Therefore, the prior-filed applications do not provide adequate written support for a structure comprising a flexible, water-permeable covering material.  The prior-filed applications do provide support for a fenestrated structure allowing passage of the aquatic environment.
Therefore, the effective filing date for the instant claims is the filing date of Application No. 15/802,593, which was filed on 3 November 2017.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-33 and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 6,303,078).
Shimizu et al. disclose a structure which can prevent, over a long period of time, the attachment of aquatic organisms to underwater equipment used in contact with sea water or fresh water (col. 2, ln. 66 to col. 3, ln. 2).  Shimizu et al. further disclose a water-permeable structure made of a molded member comprising, as a major component thereof, a thermoplastic resin composition comprising an anti-fouling agent.  Shimizu et al. also disclose a water-permeable structure comprising, as a major component, a fibrous material containing a thermoplastic resin composition comprising the anti-fouling agent, and the fibrous material is a fiber of the thermoplastic resin composition; a yarn coated with the thermoplastic resin composition on at least part of a surface thereof; a rope coated with the thermoplastic resin composition on at least part of a surface thereof; or a woven fabric coated with the thermoplastic resin composition on at least part of a surface thereof (col. 3, ln. 51-57; and col. 4, ln. 11-17).    Shimizu et al. also disclose a cover for a sensor, a filter for use in sea water or fresh water, a cover for a bottom of a ship, a cover for a screw of a ship and a cover for a wave-powered buoy (col. 3, ln. 3 to col. 4, ln. 22).  Shimizu et al. disclose that the cover is attached to (i.e. securable about the object) or detached easily (col. 1, ln. 19-21; col. 3, ln. 16-18; col. 19, ln. 17-23 and 38-44).
Shimizu et al. disclose that examples of the thermoplastic resin to be mixed with the antifouling agent include an aromatic polyester such as polyethylene terephthalate (PET), polybutylene terephthalate (PBT) and polyhexamethylene terephthalate (PHMT); an aliphatic polyester such as polylactic acid, polyethylene succinate, polybutylene succinate, poly-3-hydroxybutylene valerate and polycaprolactone; a polyamide such as nylon 6, nylon 66, nylon 12 and nylon 4; a polyolefin such as polyethylene and polypropylene; polyvinyl chloride; polyvinyl alcohol; an ethylene-vinyl alcohol copolymer; polyacrylonitrile; polyurethane; polyisoprene; polybutadiene; SBR; a styrene-isoprene elastomer; a hydrogenated product of the above polymers; and various elastomers such as a polyester elastomer, a polyether elastomer, a polyolefin elastomer and a polyamide elastomer (col. 5, ln. 31-45).
Shimizu et al. disclose that to control the leaching amount within the desired range, the thermoplastic resin together with the antifouling agent is preferably mixed by a liquid polyolefin such as polybutene and a mineral oil, a liquid polyester, a polysiloxane, a polyphenol or an azine compound (col. 6, ln. 34-51).
Shimizu et al. also disclose that the thermoplastic resin composition containing the anti-fouling agent is made into a molded member by melt-kneading a mixture of the anti-fouling agent, the thermoplastic resin and the optional compound for controlling the leaching amount in a twin-screw kneading extruder to obtain a homogeneous mixture; and then extruding the homogeneous mixture from a die slit to form a film or sheet, injection-molding the homogeneous mixture to form a three-dimensional molded member with desired shape, or extruding the homogeneous mixture from a spinning nozzle to form a fiber (col. 6, ln. 64 to col. 7, ln. 8).  Two or more molded members in the form of sheet may be combined to form a three-dimensional structure such as a box or a cylinder.  Since the sheet-form molded member is not water-permeable, it is required to make through-holes with desired size in the molded member thereby ensuring water permeability (col. 7, ln. 9-16).
Shimizu et al. further disclose that the thermoplastic resin composition containing the antifouling agent may be formed into a fiber using a known melt spinning apparatus.  The cross-sectional shape of the fiber may be any of circle, irregular shape and hollow shape.  Further, the thermoplastic resin composition may be formed into a composite fiber with a sheath-core structure or a side-by-side structure by spinning with another thermoplastic resin such as polyester, polyamide, polyolefin, polyvinylchloride, etc. so that the thermoplastic resin composition containing the antifouling agent appears on at least a part of the composite fiber surface, preferably 50% or more of the composite fiber surface (col. 7, ln. 17-28).
Shimizu et al. disclose that the structure comprising the molded member may be produced by extruding the thermoplastic resin composition containing the antifouling agent into a mold having a cavity defining the geometric shape of the final product and solidifying the thermoplastic resin composition therein.  Also, by combining two or more molded members with flat sheet form, the structure with the desired shape may be produced.  Further, a molded member in the form of film or sheet may be stacked on at least one surface of a woven fabric made of a synthetic fiber, a regenerated fiber, a natural fiber, a metal fiber, a glass fiber or a carbon fiber, thereby forming a laminate structure.  When the water-permeable structure is intended, the molded member is provided with through-holes after molding.  Alternatively, the mold is designed so as to form through-holes in the molded member during the molding process (col. 8, ln. 5-19).
Shimizu et al. disclose a woven fabric, a knitted fabric, a non-woven fabric and a laminated composite thereof are water-permeable by their nature.  Therefore, the fibrous structure is preferably used where the water permeability is required.  Also, the fibrous structure is preferably used when required to fit a curved shape or a complicated shape, because the fibrous structure is more flexible than a structure made of the molded member (col. 8, ln. 20-29).
Shimizu et al. disclose that the fibrous structure of the present invention is also used as a cover for an underwater portion of the ship bottom and the ship bottom structures such as a screw.  The fibrous structure prevents aquatic organisms from attaching to the ship bottom and the ship bottom structures as well as attaching to the fibrous structure itself (col. 10, ln. 42-56).  The structure of the present invention can also be advantageously used as a cover for the underwater portion of a wave-powered buoy.  The structure of the present invention may be further used in other various fields, for example, as a fixed net, a fish preserve net for fish cultivation, a rope for fabricating a net, a mooring rope, etc.  Also, the structure in the form of dense woven fabric is useful as a cover for preventing aquatic organisms from attaching to an underwater structure (col. 10, ln. 57-65).  See also Examples 1-9 and Claims 1-29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-39 and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 6,303,078) as applied to claims 31-33 and 40-42 above, further in view of Shaw (US 4,998,496), Pearce (US 3,587,508).
Shimizu et al. teach a water-permeable cover for underwater equipment, but they do not explicitly disclose a first cable and a second cable, each of which is positioned on the outside surface of the protective enclosure, and the first and second cable connect via an attachment element to a single securing cable.
Shaw teaches a covering for a marine element exposed to fouling that includes a boat propeller (col 2, In. 45-49 and 56-68).  Shaw teaches a covering system for objects which are exposed to aquatic environments wherein said cover is secured to a securing cable, whereby applying a force to said securing cable results in releasing said securing members and removal of said cover from said object (col. 3, In. 23-42; col. 4, In. 14-16 and 38-53; and Figure 3).  Shaw teaches a system for preventing biofouling of objects which are exposed to aquatic environments wherein said securing cable contains two additional cables (i.e., rods) (col. 4, In. 40-49) (col. 4, In. 14-16 and 38-49; and Figure 3).
Shaw also teaches a system for preventing biofouling of objects which are exposed to aquatic environments wherein said strap (i.e. cable) further is coupled to one or more cables whereby applying a force to said cables removes said strap from said first member of a hook and loop fastener securing system (col 5, In. 64 to col. 6, In. 10). 
Pearce teaches an outdrive protective apparatus for easy attachment to a boat to protect the outdrive of an inboard-outboard motor from marine growth (Abstract).  Pearce teaches cables attached to the outside surface of the protective apparatus at a reinforced eyelet for easy removal of the apparatus (Fig. 1-2).
It would have been prima facie obvious for a person having ordinary skill in the art to prepare a cover according to Shimizu et al. wherein removing the cover is facilitated by pulling a cable that attaches to the cover in at least two positions, with first and second cables being connected at an attaching element, such as an eyelet, such that pulling the cable pulls the cover off the protected structure.  Such would have been obvious because both Shaw and Pearce teach removable structures for protecting an object from biofouling, wherein the structures are released with cables attached to the protective structures.
Claims 31-48 are rejected under 35 U.S.C. 103 as being unpatentable over Eyster et al. (US 2012/0009236 A1; which is effective prior art since it was published more than one year prior to the effective filing date of the presently pending claims as discussed above) in view of Shimizu et al. (US 6,303,078).
Eyster et al. teach an anti-biofouling structure for placement onto an object exposed aquatic environments comprising a formable covering material for securing to an object which is in contact with an aquatic environment.  The formable covering material comprises at least one anti-biofouling agent ([0018]).  Eyster et al. teach a flexible cover containing a first face partially connected to a second face and an interior portion sized and shaped to receive a boat propeller ([0020]).  Eyster et al. further teach that the anti-biofouling agent can be microencapsulated ([0023]).  Also, Eyster et al. teach a lattice-like or fenestrate arrangement, as well as interweaved vertical and horizontal elements comprising the anti-fouling agent ([0058]).  Eyster et al. teach a first cable and a second cable on the outside surface of the protective enclosure element, wherein the cables can be made of rope, plastic, or stainless steel, and connected via an attaching element to a single securing cable ([0062]; Fig. 9-11).  Eyster et al. further teach protective enclosure element has a generally circular-shaped front surface and an expandable/collapsible body portion ([0061]).
Eyster et al. do not explicitly disclose a water-permeable material, as instantly claimed.  However, Shimizu et al. teach a water-permeable structure made of a molded member comprising, as a major component thereof, a thermoplastic resin composition comprising an anti-fouling agent.  Shimizu et al. also teach a water-permeable structure comprising, as a major component, a fibrous material containing a thermoplastic resin composition comprising the anti-fouling agent, and the fibrous material is a fiber of the thermoplastic resin composition; a yarn coated with the thermoplastic resin composition on at least part of a surface thereof; a rope coated with the thermoplastic resin composition on at least part of a surface thereof; or a woven fabric coated with the thermoplastic resin composition on at least part of a surface thereof (col. 3, ln. 51-57; and col. 4, ln. 11-17).   Shimizu et al. teach a water-permeable cover for a water analysis sensor, which can prevent the attachment of aquatic organisms to the water analysis sensor for a long time, and does not disturb the free flow of water in the vicinity of the sensor (col. 3, ln. 3-7).  Shimizu et al. also teach that the water-permeability affords easy attachment to and detachment from the object being protected (col. 3, ln. 13-18; col. 10, ln. 48-56).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare an anti-biofouling structure according to Eyster et al. that is water-permeable in order to allow for free flow of water and for easy attachment to and detachment from the object being protected, as reasonably suggested by Shimizu et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,541,439 in view of Shimizu et al. (US 6,303,078). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and US ‘439 are both drawn to an anti-biofouling structure for placement onto an object exposed to aquatic environments, wherein the structure comprises a plurality of interwoven fibers to form a lattice-like configuration and being fenestrated to allow passage of the aquatic environment.  The structure is also securable to the object to reduce formation of biofouling organisms along the surface of said object.  US ‘439 further claims that the anti-biofouling agent is rapamycin, which is within the scope of the instant claims.
Regarding the instant claims reciting a water-permeable material, US ‘439 do not explicitly claim a water-permeable material, as instantly claimed.  However, Shimizu et al. teach a water-permeable structure made of a molded member comprising, as a major component thereof, a thermoplastic resin composition comprising an anti-fouling agent.  Shimizu et al. also teach a water-permeable structure comprising, as a major component, a fibrous material containing a thermoplastic resin composition comprising the anti-fouling agent, and the fibrous material is a fiber of the thermoplastic resin composition; a yarn coated with the thermoplastic resin composition on at least part of a surface thereof; a rope coated with the thermoplastic resin composition on at least part of a surface thereof; or a woven fabric coated with the thermoplastic resin composition on at least part of a surface thereof (col. 3, ln. 51-57; and col. 4, ln. 11-17).   Shimizu et al. teach a water-permeable cover for a water analysis sensor, which can prevent the attachment of aquatic organisms to the water analysis sensor for a long time, and does not disturb the free flow of water in the vicinity of the sensor (col. 3, ln. 3-7).  Shimizu et al. also teach that the water-permeability affords easy attachment to and detachment from the object being protected (col. 3, ln. 13-18; col. 10, ln. 48-56).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare an anti-biofouling structure according to US ‘439 that is water-permeable in order to allow for free flow of water and for easy attachment to and detachment from the object being protected, as reasonably suggested by Shimizu et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616